NOT FOR PUBLICATION                         FILED
                     UNITED STATES COURT OF APPEALS                       FEB 24 2015
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-50043

             Plaintiff - Appellee,               D.C. No. 3:13-cr-00427-JAH

   v.
                                                 MEMORANDUM*
ANTHONY CHRISTOPHER EBBE,

             Defendant - Appellant.

                     Appeal from the United States District Court
                        for the Southern District of California
                      John A. Houston, District Judge, Presiding

                            Submitted February 17, 2015**

Before:       O’SCANNLAIN, LEAVY, and FERNANDEZ, Circuit Judges.

        Anthony Christopher Ebbe appeals from the district court’s judgment and

challenges the 63-month sentence imposed following his guilty-plea conviction for

importation of cocaine and methamphetamine, in violation of 21 U.S.C. §§ 952 and

960. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Ebbe challenges the district court’s denial of a minor-role reduction under

U.S.S.G. § 3B1.2, claiming that the district court incorrectly interpreted and applied

the Guidelines in denying the reduction. We review the district court’s

interpretation of the Guidelines de novo, its application of the Guidelines to the facts

of the case for abuse of discretion, and its finding that a defendant is not a minor

participant for clear error. See United States v. Rodriguez-Castro, 641 F.3d 1189,

1192 (9th Cir. 2011). Contrary to Ebbe’s suggestion, the Guidelines do not

mandate a minor role reduction for couriers. See id. at 1193. Rather, a downward

adjustment may be denied to a courier defendant when an additional factor shows

that he did not play a minor role. See id. The district court did not abuse its

discretion in denying the reduction to Ebbe, who admitted to smuggling drugs for

the drug trafficking organization on at least 30 occasions and who was the registered

owner and sole occupant of the car in which a substantial amount of drugs were

discovered. See id.

      AFFIRMED.




                                           2                                    14-50043